Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1. 	Authorization for this examiner’s amendment was given in an interview with Mr. S.
Mahmood Ahmad on 02/08/2022. The application has been amended as follows:
2. 	combine claim 2 into claim 1; and cancel claim 2.
In claim 3, line 1 delete “claim 2” and enter “claim 1”.

Reasons for Allowance
3. 	Claims 1, 3-12 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an
examiner's statement of reasons for allowance: the closest prior art of record failed to teach or
fairly suggest, receiving an image comprising a target; and training a cascade neural network
comprising a plurality of neural networks using the image, wherein at least one neural network
among the plurality of neural networks includes a plurality of parallel sub-neural networks; “classifying a sample set comprising a plurality of image areas into a plurality of positive samples and a plurality of negative samples based on a size of a target area corresponding to the target; training a first neural network based on the plurality of negative samples; and training a second neural network including the plurality of parallel sub-neural networks based on a misclassified sample, the plurality of negative samples, and the plurality of positive samples, and wherein the plurality of neural networks comprises the first neural network and the second neural network”.
Conclusion
3.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03/11/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669